                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

OMAR ENCARNACION, individually
and on behalf of all others similarly
situated

                  Plaintiff,

v.                                                           Case No: 2:17-cv-566-FtM-38CM

FINANCIAL CORPORATION OF
AMERICA,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Carol Mirando’s Report and

Recommendation.          (Doc. 41).      Judge Mirando recommends granting Plaintiff Omar

Encarnacion’s Motion for Class Certification Pursuant to FRCP 23. No party objects to

the Report and Recommendation, and the time to do so has expired.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge

may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      After examining the file independently, and upon considering Judge Mirando’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now ORDERED:

      1. United States Magistrate Judge Carol Mirando’s Report and Recommendation

          (Doc. 41) is ACCEPTED and ADOPTED and the findings incorporated herein.

      2. Plaintiff’s Motion for Class Certification (Doc. 31) is GRANTED.

             a. The following class is CERTIFIED: All consumers in the State of Florida

                 who were sent a L2N Collection Letter from Defendant Financial

                 Corporation of America from October 16, 2016 to the present that

                 attempted to collect an obligation owed to or allegedly owed to Lehigh

                 Regional Medical Center.

             b. Plaintiff Omar Encarnacion is DESIGNATED as the class representative

                 and Yitzchak Zelman, Esq. of Marcus & Zelman, LLC is authorized to

                 serve as class counsel.

      3. The undersigned REFERS the matter of setting any deadlines, if needed,

          because of class certification.

      DONE and ORDERED in Fort Myers, Florida on this 29th day of November 2018.




Copies:      United States Magistrate Judge Carol Mirando
             All Parties of Record




                                            2
